DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Barrett on 6/08/22.
The application has been amended as follows: 
Claim 1 is amended and recites in part:
	“wherein the gap extrusion includes a completely solid structure that completely fills the gap and a non-symmetrical cross-sectional shape.”

Allowable Subject Matter
Claims 1-12, 21-27 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 5/16/22. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a gap extrusion positioned within a gap between the plurality of conductor wires, wherein the gap extrusion includes a completely solid structure that completely fills the gap and a non-symmetrical cross-sectional shape.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 27, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the gap extrusion including a solid structure that completely fills the gap and extending lengthwise along a central longitudinal axis, a first axis bisects the gap extrusion along a first dimension of a cross-sectional slice of the gap extrusion, and a second axis bisects the gap extrusion along a second dimension of the cross-sectional slice of the gap extrusion, the second axis is perpendicular to the first axis, and each of the first axis and the second axis is perpendicular to the central longitudinal axis, wherein the cross-sectional slice is non-symmetric about the first axis or the second axis and is symmetric about the other of the first axis or the second axis, wherein the gap extrusion includes a thermoplastic elastomer (TPE) material.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847